Citation Nr: 0917754	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-33 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to May 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2008, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  In September 2008, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).


FINDING OF FACT

COPD was not manifested in service, and the preponderance of 
the evidence is against a finding that such disability is 
related to the Veteran's service or to any event therein, to 
include exposure to asbestos.


CONCLUSION OF LAW

Service connection for COPD, claimed as due to asbestos 
exposure, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An August 2006 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.    In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
also informed him of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process. 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in November 2006 and a VA advisory opinion in 
July 2007.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The Veteran's service personnel records show that from March 
1973 to May 1974, he served aboard the USS Dixie as a 
boatswain's mate.  A Navy Job Titles (Ratings) and 
Probability of Exposure chart, obtained from the National 
Personnel Records Center, shows that boatswain's mates had 
"minimal" exposure to asbestos.

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnosis related to COPD.  They do show that 
in January 1974 the Veteran complained of chest pain and 
difficulty breathing after being struck in the chest.  His 
April 1974 service separation examination noted normal lungs 
and chest examinations with normal chest X-ray.

In conjunction with a claim of service connection for 
bronchitis (which was denied in a July 1990 rating decision), 
the Veteran underwent a June 1990 VA examination and chest X-
ray.  The X-ray showed prominent interlung markings, 
particularly in the left side possibly secondary to a 
previous inflammatory disease process.  The VA examiner 
diagnosed chronic cigarette smoking abuse with chronic 
bronchitis.

VA treatment records show that the Veteran is routinely and 
periodically treated for COPD.  In a July 2006 letter, his VA 
treating physician, Dr. K.D. stated that she had been 
treating him for approximately nine years, and that he had a 
number of medical problems, including rapidly progressing 
oxygen dependent pulmonary disease.  It was noted that a 
recent (June 2006) chest x-ray showed interstitial fibrosis 
and CT scan showed some noncalcified pleural plaquing.  Dr. 
K.D. opined, "Both of these findings, and the [Veteran's] 
clinical history, would be consistent with exposure to 
asbestos.  [He] reports that he was exposed regularly to 
asbestos while in the Navy.  I feel it is more likely than 
not, that his progressive pulmonary disease is related to 
this history of exposure."

On November 2006 VA examination, the Veteran reported being 
exposed to asbestos while serving aboard the USS Dixie and 
smoking half a pack of cigarettes for 26 years; he quit 
smoking 9 years prior, after receiving a diagnosis of COPD.  
It was noted that his spouse continued to smoke in the house 
with fans running.  After a physical examination of the 
Veteran and a review of his claims file, the VA examiner 
stated that he could not give a diagnosis of asbestosis.  He 
explained that a diagnosis of asbestosis requires a reliable 
history of exposure to asbestos with the proper latency 
period of 20 to 30 years, definite evidence of interstitial 
fibrosis as manifested by reduced lung volumes, and 
expiratory crackles on chest examination.  On June 2006 high 
resolution CT scan (HRCT), no interstitial fibrosis was shown 
and, although there was some noncalcified pleural plaquing in 
the upper area of the diaphragm posteriorly, no definite 
pleural calcification was present.  On June 2006 pulmonary 
function tests (PFTs), mild obstructive pulmonary impairment, 
which is diagnostic for COPD, was shown; there was no 
restrictive ventilatory shown with DLCOs or superimposed 
restrictive ventilatory defect with normal lung volume.  The 
VA examiner diagnosed COPD, and opined that it was less than 
likely that the Veteran's COPD was caused by his minimal 
exposure to asbestos during service.  Noting that 80 to 90 
percent of all COPD cases are caused primarily by cigarette 
smoking, and that COPD symptoms often do not develop until 20 
years after an individual starts to smoke, the VA examiner 
opined that the Veteran's smoking history was the most likely 
cause of his COPD.

In a July 2007 advisory opinion, a VA nurse-practitioner who 
reviewed the Veteran's claims file concluded (following 
consultation with a radiologist) that there was no conclusive 
evidence to support a diagnosis of asbestosis, and that it 
was less likely than not that the Veteran's COPD was a result 
of inhalation of asbestos fibers and more likely than not 
that it was secondary to his long history of cigarette 
smoking.  The VA examiner noted that traditional 
epidemiologic studies of risk factors for COPD suggest that 
active cigarette smoking is overwhelmingly the most important 
risk factor for COPD.

In response to the Board's request for a VHA advisory opinion 
in this matter, a VA pulmonologist opined in November 2008 
that the Veteran's radiographic findings and pulmonary 
physiology make a diagnosis of asbestosis highly unlikely.  
The VHA consultant noted that the Veteran's June 2006 PFTs 
demonstrated obstruction which is most consistent with 
emphysema/COPD (as opposed to restriction, which is generally 
found in asbestosis), and opined, "Based on the available 
history, literature review, the [Veteran's PFT] and [HRCT], 
his COPD is most likely to be due to his history of smoking 
and unlikely to be due to his asbestos exposure.  

In a March 2009 addendum opinion, the VHA consultant 
addressed directly the July 2006 findings and opinion of Dr. 
K.D.  The VHA consultant reviewed the Veteran's claims file 
and found the following: Chest X-ray reports from June 1990 
to September 2003, showed no active disease and no active 
infiltrates.  Chest X-ray reports from June 2004 to November 
2005 showed changes compatible with COPD.  A June 2006 chest 
X-ray report showed diffuse reticular interstitial fibrosis 
with macronodular character.  HRCT and PFTs ten days later in 
June 2006 showed no evidence of interstitial fibrosis, but 
some noncalcified pleural plaquing in the upper cones of the 
diaphragm, posteriorly.  No definite pleural calcification 
was present.  The radiologist's impression was, "No 
interstitial fibrosis or pleural plaquing is present."  The 
PFTs showed patterns most consistent with an obstructive 
ventilatory defect of the emphysematous type.  A November 
2006 chest X-ray report showed fibrosis and atelectasis with 
little change since prior study.  Based on the foregoing, the 
VHA consultant disagreed with Dr. K.D.'s opinion that the 
Veteran had a pulmonary disease as a result of his exposure 
to asbestos in service, and opined that the bulk of medical 
evidence suggested that the Veteran had COPD rather than 
interstitial fibrosis.  She explained that the Veteran's June 
2004 to November 2005 chest X-rays showed changes compatible 
with COPD, his June 2006 PFTs were consistent with moderate 
COPD/emphysema, and the HRCT conducted 10 days after the June 
2006 X-ray (showing interstitial fibrosis) showed no evidence 
of pulmonary fibrosis or pleural plaquing.  

In support of his claim, the Veteran has also submitted lay 
statements from his spouse, relatives, and friends to the 
effect that he has COPD and that it is related to his 
exposure to asbestos in service, and numerous Internet 
articles regarding asbestos, asbestosis, asbestos found on 
naval ships, and various other lung diseases.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or 
postservice occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposer and the claimed disease.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

COPD has been diagnosed.  Because the Veteran served aboard a 
U.S. Navy ship as a boatswain's mate, it is likely that his 
shipboard duties involved at least a minimal level of 
exposure to asbestos.  What he must still show to establish 
service connection for COPD is that such disability is 
related to his service/asbestos exposure therein.  The record 
does not show that there is a nexus between the Veteran's 
diagnosed COPD and his service.

Significantly, the Veteran's STRs, including his service 
separation examination report do not mention COPD (or for 
that matter any respiratory disability).  Accordingly, 
service connection for COPD on the basis that such disability 
became manifest in service and persisted is not warranted.

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for COPD 
and medical evidence that is against his claim.  When 
evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim is the 
July 2006 letter from Dr. K.D. who opines that the Veteran's 
progressive pulmonary disease is more likely than not related 
to his history of asbestos exposure in service.  Dr. K.D. 
bases her opinion on the June 2006 chest X-ray which was 
reported as showing interstitial fibrosis and on the June 
2006 HRCT showing some noncalcified pleural plaquing.

The evidence that is against the Veteran's claim consists of 
the opinions of the November 2006 and July 2007 VA examiners, 
and the VHA consultant who provided an opinion in November 
2008 with an addendum in March 2009.  All three VA healthcare 
providers opine that the Veteran has COPD, and that it is 
more likely than not related to his past history of smoking, 
and less likely than not related to any asbestos exposure in 
service.  These opinions are based on a review of the record, 
medical literature, and in the case of the November 2006 VA 
examiner, physical examination of the Veteran.  

The VHA consultant also reviewed the opinions already of 
record (namely the opinions of Dr. K.D. and the two VA 
examiners) and noted, in particular, that Dr. K.D.'s opinion 
was based on medical evidence that was not supported by the 
Veteran's entire medical record.  Significantly, Dr. K.D. 
based her opinion on a June 2006 chest X-ray report and a 
June 2006 HRCT report, and stated that the former showed 
interstitial fibrosis and that the latter showed some 
noncalcified pleural plaquing.  However, the VHA consultant 
points out that with respect to the presence of interstitial 
fibrosis in the Veteran's lungs, June 1990 to November 2005 
chest X-rays were negative for the presence of interstitial 
fibrosis and the HRCT conducted 10 days after the chest X-ray 
also found no evidence of interstitial fibrosis.  [Notably, a 
high resolution CT scan is more sensitive and more specific 
for diagnosis of asbestosis than a chest X-ray.]  With 
respect to Dr. K.D.'s interpretation of the HRCT as showing 
some noncalcified pleural plaquing, the VHA consultant 
explains that although some noncalcified pleural plaquing was 
shown in the upper cones of the diaphragm posteriorly, no 
definite pleural calcification was shown; significantly, the 
final impression was, "No interstitial fibrosis or pleural 
plaquing is present."  Dr. K.D. also neglected to discuss 
the results of the Veteran's June 2006 PFTs which showed 
obstructive (not restrictive) pulmonary function impairment.  
In the VHA consultant's opinion, the medical evidence clearly 
shows that the Veteran has COPD, not interstitial fibrosis, 
and that this is due to his history of smoking.

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VHA consultant's opinion given 
her recognized expertise (the VHA consultant specializes in 
pulmonology), her references to evidence which reflects 
familiarity with the entire record, and because she provides 
detailed explanations for the rationale of her opinions.  In 
contrast, it appears that when Dr. K.D. provided her July 
2006 opinion statement, she did not consider the Veteran's 
entire medical record (as evidenced by her failure to discuss 
the June 2006 HRCT report which showed no interstitial 
fibrosis) and relied on only favorable parts of that report 
(with respect to the presence of pleural plaquing).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1993).

The Veteran's own statements, and those of his spouse, 
relatives and friends, relating his COPD to his service, to 
include exposure to asbestos therein, are not competent 
evidence, as they are laypersons, and lack the training to 
opine regarding medical etiology; this is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board has concluded that the November 2008 and March 
2009 opinions from the VHA consultant have more probative 
value than the July 2006 opinion from the Veteran's VA 
treating physician, the Board finds that the preponderance of 
the evidence is against the Veteran's claim.  In such a 
situation, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.


ORDER

Service connection for COPD, claimed as due to asbestos 
exposure, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


